OPINION OF THE COURT GRANTING REINSTATEMENT
PER CURIAM.
Emmett B. Smith was suspended from engaging in the practice of law in Kentucky for a period of one year. See Kentucky State Bar Association v. Smith, Ky., 439 S.W.2d 56. After the year’s suspension had passed, Smith duly applied to be reinstated as a regular member of the Kentucky Bar and restored to the rights and privileges of such membership. RCA 3.-550(a).
After considering the application for reinstatement, the Board of Governors of the Kentucky Bar Association submitted the following recommendation to this court:
“It is respectfully recommended to the Court of Appeals of Kentucky that Emmett B. Smith be reinstated in practice of law in Kentucky upon the payment of current dues and costs of this proceeding.”
Nothing of record appears which would warrant rejecting the recommendation.
It is therefore ordered that Emmett B. Smith be reinstated in good standing as a member of the Kentucky State Bar Association upon his payment of current dues and the costs of this proceeding.